Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled September 14, 2021 has been considered and entered. Accordingly, Claims 1 – 20 are pending in this application. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/19/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Balasa Ramnath et al. (US 2016/0132502 A1).

As to claim 1, Balasa Ramnath et al. teaches the database-management system (DBMS) (figure 1 section 120 and section 300 [section 120 teaches a RDBMS engine. In addition to a frequent access program section 300]) identifying a threshold condition that must be satisfied by an index of a table comprised by a database managed by the DBMS (paragraph [0034] lines 8 – 13 and figure 3 section 305 [teaches FAIM count or hit for each instance of access request. It is noted that these count is being interpreted as the condition and said target is being interpreted as said threshold as shown in figure 3 section 305]); 
the system deleting all indexes of the database that do not satisfy the threshold condition (figure 3 section 335 and section 340 [section 335 teaches a determination said index in question. While section 340 removed said index from the FAI and the process is repeated. It is noted as seen in figure 2 the FAI is part of the database were all the index are being compiled. In addition as states in paragraph [0046] teaches the looping of the program which deal with the frequent access continuously for all databases]); 
the system reviewing usage statistics that characterize access patterns of data stored in the database (figure 3 section 305 [condition which determine access request of said index exceeding a target]); and the system updating the system's selection of indexes as a function of the statistics, such that the updated selection of indexes consists of all indexes that satisfy the threshold condition (figure 3 section 310, section 315, 325 [section 310 add index which exceeding target access of frequencies into table. Section 315 makes determination if the added index which has exceeded said target FAI has been previously added to say table. Lastly section 325 adds the index page tot eh table. It is noted that the adding of the index page is being interpreted as the updating of the system based on the access request to add said index to the FAI, which meet the threshold condition which has been established]).

As to claim 8, Balasa Ramnath et al. teaches the database-management system (DBMS) (figure 1 section 120 and section 300 [section 120 teaches a RDBMS engine. In addition to a frequent access program section 300]) identifying a threshold condition that must be satisfied by an index of a table (paragraph [0034] lines 8 – 13 and figure 3 section 305 [teaches FAIM count or hit for each instance of access request. It is noted that these count is being interpreted as the condition and said target is being interpreted as said threshold as sheened in figure 3 section 305]); 
the system deleting all indexes of the database that do not satisfy the threshold condition (figure 3 section 335 and section 340 [section 335 teaches a determination said index in question. While section 340 removed said index from the FAI and the process is repeated. It is noted as seen in figure 2 the FAI is part of the database were all the index are being compiled. In addition as states in paragraph [0046] teaches the looping of the program which deal with the frequent access continuously for all databases.]);
the system reviewing usage statistics that characterize access patterns of data stored in the database (figure 3 section 305 [condition which determine access request of said index exceeding a target]); and the system updating the system's selection of indexes as a function of the statistics, such that the updated selection of indexes consists of all indexes that satisfy the threshold condition (figure 3 section 310, section 315, 325 [section 310 add index which exceeding target access of frequencies into table. Section 315 makes determination if the added index which has exceeded said target FAI has been previously added to say table. Lastly section 325 adds the index page tot eh table. It is noted that the adding of the index page is being interpreted as the updating of the system based on the access request to add said index to the FAI, which meet the threshold condition which has been established]).

As to claim 15, Balasa Ramnath et al. teaches the database-management system (DBMS) (figure 1 section 120 and section 300 [section 120 teaches a RDBMS engine. In addition to a frequent access program section 300]) identifying a threshold condition that must be satisfied by an index of a table comprised by a database managed by the DBMS (paragraph [0034] lines 8 – 13 and figure 3 section 305 [teaches FAIM count or hit for each instance of access request. It is noted that these count is being interpreted as the condition and said target is being interpreted as said threshold as sheened in figure 3 section 305]); 
the system deleting all indexes of the database that do not satisfy the threshold condition (figure 3 section 335 and section 340 [section 335 teaches a determination said index in question. While section 340 removed said index from the FAI and the process is repeated. It is noted as seen in figure 2 the FAI is part of the database were all the index are being compiled. In addition as states in paragraph [0046] teaches the looping of the program which deal with the frequent access continuously for all databases.]);
the system reviewing usage statistics that characterize access patterns of data stored in the database (figure 3 section 305 [condition which determine access request of said index exceeding a target]); and the system updating the system's selection of indexes as a function of the statistics, such that the updated selection of indexes consists of all indexes that satisfy the threshold condition (figure 3 section 310, section 315, 325 [section 310 add index which exceeding target access of frequencies into table. Section 315 makes determination if the added index which has exceeded said target FAI has been previously added to say table. Lastly section 325 adds the index page tot eh table. It is noted that the adding of the index page is being interpreted as the updating of the system based on the access request to add said index to the FAI, which meet the threshold condition which has been established]).

As to claims 2, 9 and 16, these claims are rejected for the same reasons as the independent claims above. In addition Balasa Ramnath et al. teaches the system updating the threshold condition as a function of the statistics (figure 3 section 320 and paragraph [0039] lines 5 – 11 [teaches incrementing access hits and adjusted frequency. In addition as stated in paragraph [0039] lines 5 – 11 teaches when a previously access request is determine the hit count is increased to be used for the configured target in the next loop]).

As to claims 3, 10 and 17, these claims are rejected for the same reasons as the independent claims above. In addition Balasa Ramnath et al. teaches the system updating the system's selection of indexes if the database fails to satisfy (paragraph [0042] lines 1 – 6 [paragraph [0042] lines 1 – 6 based on a determination which takes place and index is removed from FAI table and it is updated]).

As to claims 4, 11 and 18, these claims are rejected for the same reasons as the independent claims above. In addition Balasa Ramnath et al. teaches where an index satisfies the threshold condition if the index identifies a column (paragraph [0030] lines 10 – 12, paragraph [0034] lines 8 – 13 and figure 3 section 305 [paragraph [0030] lines 10 – 12 teaches index which are created using column of the database table. Paragraph [0034] lines 8 – 13 teaches FAIM count or hit for each instance of access request. It is noted that these count is being interpreted as the condition and said target is being interpreted as said threshold as sheened in figure 3 section 305]);) of the database that is accessed by no less than a predefined per cent of all queries submitted to the database.

As to claim 5, this claim is rejected for the same reason as claim 4 above. In addition Balasa Ramnath et al. teaches where the predefined per cent is updated as a function of the statistics (paragraph [0042] lines 1 – 6 [paragraph [0042] lines 1 – 6 based on a determination which takes place and index is removed from FAI table and it is updated]).

Balasa Ramnath et al. teaches where an index satisfies the threshold condition if the index identifies a column of the database that is accessed with a frequency no less than a predefined frequency during a predefined period of time (paragraph [0030] lines 10 – 12 and paragraph [0036] lines 6 – 8 [paragraph [0030] lines 10 – 12 teaches index which are created using column of the database table. Paragraph [0036] lines 6 – 8 teaches frequency calculation which is based on the number of hits associated with a configurable period of time]).

As to claims 7, 13 and 20, these claims are rejected for the same reasons as the independent claims above. In addition Balasa Ramnath et al. teaches where the system learns over time, through a cognitive method of machine-intelligence, how to optimize the selection of indexes such that the database provides optimal performance (paragraph [0024] [teaches using a buffer pool memory to improve performance]).

As to claim 14, this claim is rejected for the same reason as claim 8 above. In addition Balasa Ramnath et al. teaches further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the identifying, the deleting, the (paragraph [0014] lines 9 – 10 and Paragraph [0024]  [paragraph [0014] lines 9 – 10 teaches updating log data page. In addition to updating table based on the removal of the index in figure 3 section 340. Paragraph [0024] teaches a buffer pool memory which maintains high frequency access data pages]).

Response to Arguments

Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see page 1 – 3 with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC § 102 (a) (1) the have been fully considered but they are not persuasive. Applicants argues that Balasa Ramnath et al. does not teach the system (i) deleting all indexes of the database that do not satisfy the threshold condition, (ii) Manipulation of index themselves.  The examiner respectably disagrees:

In regard to the first argument the system deleting all indexes of the database that do not satisfy the threshold condition. Balasa Ramnath et al. as previously stated in figure 3 section 335 teaches a determination said index in question. While figure 3 section 340 removed said index from the FAI and the process is repeated. It is noted as seen in figure 2 the FAI is 

In regard to the first argument Manipulation of index themselves Balasa Ramnath et al. as previously stated in figure 3 section 335 teaches a determination said index in question. While figure 3 section 340 removed said index from the FAI and the process is repeated. It is noted as seen in figure 2 the FAI is part of the database were all the index are being compiled. Thus the index which is stored is manipulated

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., representations of a database's tables, relations, and keys, adding or deleting actual database indexes and that index is still available to th7,161 11 e DBMS) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition the does not specifically claim feature regarding table relation or keys. Regarding the adding and deleting actual databases index. As seen in the claims the claim requires and index to be deleted of the database so as long an index which is stored in the database it deleted it would meet said claim from the database as applicants argues.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167                                                                                                                                                                                                        
/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167